Citation Nr: 0802669	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  97-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include on a direct basis and as secondary to Agent Orange 
Exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1948 to August 
1969.  He served in the Republic of Vietnam from September 4, 
1967 to September 4, 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In January 1998, the appellant and his spouse testified at 
the RO before a Decision Review Officer; a copy of the 
transcript has been associated with the claims file.

Subsequently, in December 1998 and August 2003, the Board 
remanded this case to the RO for further evidentiary 
development.  In September 2007, the Board referred this case 
to the VA's Veterans Health Administration (VHA) for a 
medical opinion.  The specialist's opinion, dated October 18, 
2007, has been associated with the claims folder and, as 
required by law and regulation, the Board provided the 
appellant and his representative copies of this opinion and 
afforded them time to respond with additional evidence or 
argument.  38 C.F.R. § 20.903(a) (2007).  The case is now 
before the Board for further appellate consideration.  


FINDING OF FACT

There is competent medical evidence linking the veteran's 
peripheral neuropathy to military service.


CONCLUSION OF LAW

Peripheral neuropathy was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date, if service connection was granted on appeal.  
When implementing the award, the RO will address any notice 
defect with respect to the initial disability rating and 
effective date elements.  Significantly, the veteran retains 
the right to appeal any effective date or initial disability 
rating assigned by the RO. 

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of peripheral neuropathy, the Board is 
taking action favorable to the veteran by granting service 
connection for his peripheral neuropathy, as such the Board 
finds that there has been no prejudice to the veteran that 
would warrant further notice or development and the Board 
will proceed with appellate review.  See, e.g., VAOPGCPREC 
16-92, 57 Fed. Reg. 49, 747 (1992); See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2007).  

Service connection can also be established under presumptive 
provisions; in particular, presumption applies to disease(s) 
associated with exposure to certain herbicide agents.  Under 
38 C.F.R. § 3.307(a)(6) (2007), a veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d) (2007).  In other words, if a veteran was 
exposed to an herbicide agent during active service, then, 
any disease that he has incurred, if found under 38 C.F.R. 
§ 3.309(e) (2007), shall be service connected, even though 
there is no record of such disease during service.  
Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation. Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

38 C.F.R. § 3.309(e) (2007) lists the diseases associated 
with exposure to certain herbicide agents, to include: acute 
and subacute peripheral neuropathy; chloracne, Type II 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcomas.  See also 
Notice, 67 Fed. Reg. 42600-42608 (2002) (determined that no 
other condition can warrant the presumption of service 
connection).  These diseases shall have become manifest to a 
degree of 10 percent or more any time after service, except 
that chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2007).

Note 2 defines acute and subacute peripheral neuropathy to 
mean transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that his peripheral neuropathy was 
incurred in service and was the result of herbicide exposure 
while he served in Vietnam.  At the aforementioned RO 
hearing, the veteran testified that he was exposed to Agent 
Orange in Vietnam and had experienced pain and sudden 
shocking sensations in his lower extremities.  

As an initial matter, the Board notes that the veteran's DD 
Form 214 shows that he did have active service in Vietnam 
from September 4, 1967 to September 4, 1968.  Thus, the 
veteran has the requisite type of service in the Republic of 
Vietnam as defined by 38 C.F.R. § 3.313(a) and § 
3.307(a)(6)(iii), and the presumption of exposure to 
herbicides agents under 38 C.F.R. § 3.307 does apply.  
However, the Board finds that the veteran's diagnosed chronic 
peripheral neuropathy is not a listed disease associated with 
exposure to certain herbicide agents pursuant to 38 C.F.R. 
§ 3.309(e).  Contrary to the definition as provided in Note 
2, the veteran's peripheral neuropathy was not resolved 
within two years of the date of onset.  Treatment records 
show that the veteran was diagnosed with peripheral 
neuropathy in April 1989 and continues to suffer from 
peripheral neuropathy.  Thus, although the veteran is 
presumed to have been exposed to certain herbicide agents, he 
cannot be service connected for peripheral neuropathy because 
it is not a disease found to be associated with herbicide 
exposure.  Id.

Having determined that the veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

Service medical records show treatment for painful feet and 
ankles starting in July 1969, which received no formal diagnosis.  
In May 1964, the veteran underwent a re-enlistment examination 
where he reported foot trouble with no diagnosis noted.  At his 
separation examination in May 1969, the veteran again complained 
of foot trouble and was given the diagnosis of mild pes planus 
upon discharge.

Post-service medical records show that at a May 1971 VA 
examination the veteran complained of foot pain and was diagnosed 
with foot strain.  In August 1978, the veteran's complaints of 
numbness of the feet and ankles were diagnosed as second degree 
pes planus.  Finally, in April 1989, the veteran was diagnosed 
with peripheral neuropathy by K. W. Johnston, M.D.  

In December 2005 and April 2007, the veteran underwent VA 
examinations, which rendered differing medical opinions.  After 
examination and review of the veteran's claims file, the December 
2005 VA neurologist diagnosed the veteran with severe peripheral 
neuropathy and opined that it was due to herbicides exposure.  
Further, in a July 2006 addendum, the December 2005 VA examiner 
noted that, while in service, the veteran's neuropathic pains in 
the lower extremities were overlooked or misinterpreted due to 
the lack of understanding of his symptoms.  In April 2007, the 
veteran was afforded another VA neurological examination to 
clarify the etiology of the veteran's peripheral neuropathy.  The 
April 2007 VA examiner noted that the veteran was mostly 
wheelchair bound.  Upon examination, the veteran's musculature 
was slightly atrophied in the lower extremities.  Monofilament 
testing was abnormal to both plantar and dorsal surfaces of both 
feet.  Motor functions were impaired but functional in the lower 
extremities.  After a review of the veteran's electromyogram 
(EMG) study, the April 2007 VA examiner diagnosed the veteran 
with mild sensory polyneuropathy and opined that such a disease 
was unlikely related to exposure to Agent Orange.

In light of the differing medical opinions, the Board 
obtained a medical opinion from a VHA examiner, who was a 
specialist in neurology.  This opinion dated in October 2007, 
was reviewed and approved by the Medical Chief of Staff.  
After reviewing and summarizing the veteran's claims file, 
the VHA examiner found that symptoms of peripheral neuropathy 
have been constant since military service.  Further, given 
the veteran's medical history and available records, his 
peripheral neuropathy was chronic with a subjective 
progressive course.  After a full review of the record and 
resolving all reasonable doubt in favor of the veteran, the 
Board concludes that service connection for peripheral 
neuropathy is established.  Gilbert, supra.  The veteran's 
contentions are corroborated by competent medical opinions.  
Further, the available medical evidence sufficiently 
documented the veteran's symptoms of peripheral neuropathy 
since his military service.  See 38 C.F.R. § 3.303(b).  


ORDER

Service connection for peripheral neuropathy is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


